112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re:  Wallace R. McCollar, Debtor.Wallace R. MCCOLLAR, Appellant,v.Norman (Jack) MORTON, Appellee.
No. 96-3670.
United States Court of Appeals, Eighth Circuit.
May 8, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Wallace McCollar appeals the District Court's1 affirmance of the Bankruptcy Court's2 order lifting the automatic stay in his bankruptcy proceeding.  After reviewing the record and the parties' submissions, we conclude that the judgment was correct and that no further discussion is warranted.  See 8th Cir.  R. 47B. Accordingly, we affirm.



1
 The Honorable John R. Tunheim, United States District Judge for the District of Minnesota


2
 The Honorable Gregory F. Kishel, United States Bankruptcy Judge for the District of Minnesota